EXHIBIT (m)(10)(b) SCHEDULE A EATON VANCE MUTUAL FUNDS TRUST AMENDED AND RESTATED CLASS C DISTRIBUTION PLAN October 31, 2011 Adoption Distribution Fund Date Fee Eaton Vance Build America Bond Fund October 19, 2009 0.75% Eaton Vance Floating-Rate Advantage Fund August 6, 2007 0.60% Eaton Vance Global Macro Absolute Return Advantage Fund August 9, 2010 0.75% Eaton Vance Diversified Currency Income Fund October 18, 2010 0.75% (formerly Eaton Vance International Multi-Market Local Income Fund) Eaton Vance Multi-Strategy All Market Fund October 31, 2011 0.75% Eaton Vance Parametric Structured Absolute Return Fund October 31, 2011 0.75% Eaton Vance Parametric Structured International Equity Fund February 8, 2010 0.75%
